Citation Nr: 1332535	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to September 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran most recently underwent a VA examination of her knees in June 2010.  The examination was provided in conjunction with a left knee claim, but the examiner provided considerable information regarding the condition of the right knee.  Unfortunately, following the provision of this examination, no supplemental statement of the case was issued reconsidering the increased rating claim for the Veteran's right knee which was at that time, and remains currently, on appeal.  This evidence should be considered on remand.

Additionally, given the Veteran's assertions in her file that that her right knee is degenerative in nature and given the considerable passage of time since her last VA examination of her right knee, the Board concludes that the most prudent course of action is to order an additional examination to ensure that the Veteran's service connected right knee disability is evaluated based on the most current medical information.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify any private medical treatment she has received for her right knee since June 2009.  If any treatment is identified, the records from such treatment should be obtained.  

2.  Obtain VA treatment records from August 2012 to the present.

3.  Then, schedule the Veteran for a VA examination to determine the nature and severity of her service connected right knee disability.  The Veteran's claims file should be provided to the examiner, and a complete rationale should be provided for any opinion expressed.  

4.  Finally, readjudicate the appeal, including consideration of the evidence received in conjunction with this remand and the June 2010 VA examination.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


